Title: From James Madison to William Eustis, 7 March 1809
From: Madison, James
To: Eustis, William


Sir,
Washington March 7th. 1809
The enclosed commission will inform you that I have taken the liberty to nominate you to fill the Office of Secretary of War, vacated by the resignation of General Dearborn, and that the Senate have compleated the appointment. I transmit the Commission with a hope that I shall have the pleasure of learning that your Country will have the benefit of your services in that important station. I need not add, what your partriotism [sic] will suggest, that it is desirable, its duties should be entered upon with as little delay as may be consistent with the arrangements preparatory to your removal to the seat of Government. With very high respect I am Sir, your Obt Servt.
J. M
